Case: 18-11396      Document: 00515109602         Page: 1    Date Filed: 09/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-11396                              FILED
                                  Summary Calendar                    September 9, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

IVAN VALDESPINO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-114-1


Before STEWART, Chief Judge, and HIGGINSON and COSTA, Circuit
Judges.

PER CURIAM: *
       Ivan Valdespino pleaded guilty to attempting to obtain contraband while
incarcerated for separate drug and firearms offenses. He was sentenced to
nine months of imprisonment and three years of supervised release. The term
of supervised release was ordered to run concurrently with the term of
supervised release in the drug and firearms case.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11396    Document: 00515109602     Page: 2   Date Filed: 09/09/2019


                                 No. 18-11396

      The district court revoked his supervised release in both cases due to his
violations of various conditions and sentenced him to serve 30 months of
imprisonment concurrently with a sentence of 37 months in the drug and
firearms case. He appeals the 30-month sentence, arguing that it exceeds the
statutory maximum sentence.
      A sentence that exceeds the statutory maximum is an illegal sentence.
United States v. Vera, 542 F.3d 457, 459 (5th Cir. 2008). Despite the lack of
any objection in the district court, our review is de novo. United States v.
Oswalt, 771 F.3d 849, 850 (5th Cir. 2014); Vera, 542 F.3d at 459.
      As the Government concedes, the 30-month sentence imposed exceeds
the 24-month statutory maximum sentence that may be imposed upon
revocation of supervised release in the contraband case, see 18 U.S.C.
§ 1791(b)(3); 18 U.S.C. § 3583(e)(3), and it must be corrected. See United States
v. Vera, 542 F.3d 457, 459 (5th Cir. 2008). Accordingly, we VACATE the
sentence and REMAND for resentencing.




                                       2